Affirmed and Memorandum Opinion filed February 13, 2003














Affirmed and Memorandum Opinion filed February 13, 2003.
 
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-02-00524-CR
____________
 
CARLOS ALBERTO VENTURA, Appellant
 
V.
 
THE STATE OF TEXAS, Appellee
 
___________________________________________
 
On Appeal from
the 185th District Court
Harris County, Texas
Trial Court
Cause No. 884,480
 
___________________________________________
 
M E M O R A
N D U M   O P I N I O N
            A jury found appellant, a citizen of
El Salvador, guilty of
aggravated robbery and sentenced him to fifteen years’ confinement.  
            Appellant contends in one point of
error that the trial court erred in allowing the State’s argument against
probation.  Specifically, the State
argued that because appellant is not a United
  States citizen,
he could be deported for his crime before complying with conditions of
probation.  Thus, the State argued that
probation was not punishment at all. 
Appellant contends that this argument, during the punishment phase of
the trial, was improper and caused substantial harm.  We affirm.
 




Waiver of
Appellate Review
            “In
order to preserve jury argument error for appellate review, the defendant must:
‘(1) make an objection; (2) request an instruction to disregard; and (3) make a
motion for a mistrial.’”  Cook v. State, 858 S.W.2d 467, 473 (Tex. Crim.
App. 1993) (quoting Coe v. State, 683
S.W.2d 431, 436 (Tex. Crim. App. 1984)).  In
the instant case, appellant failed to fulfill any of these requirements, as he
acknowledges in his brief.  By failing to
object and to procure a ruling, the appellant presents nothing for this court
to review.  Tex. R. App. P. 33.1; Reynolds
v. State, 848 S.W.2d 785, 790 (Tex. App.—Houston [14th Dist.] 1993, pet. ref’d) (stating that an “[a]ppellant
failed to preserve error by failing to procure a ruling and by failing to
request a mistrial.”).  Accordingly, the
judgment of the trial court is affirmed. 

 
                                                                                    
                                                                        /s/        Charles W. Seymore
                                                                                    Justice
 
Judgment
rendered and Memorandum Opinion filed February 13, 2003.
Panel
consists of Justices Anderson, Seymore, and Guzman.
Do Not
Publish — Tex. R. App.
P. 47.2(b).